DETAILED ACTION
	This is a Corrected Notice of Allowance for acknowledge claims for foreign priority on PTO-37.
 Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Lee at (213) 623-2221 on July 13 2022.
The application has been amended as follows: 
1. 	(Currently Amended) A mobile terminal having four sides and four corners, and comprising:
a frame comprising a ground portion and conductive members defining externally exposed portions at two or more of the four sides of the mobile terminal, wherein the frame comprises:
a first conductive member defining at least part of a first corner of the four corners and configured to operate as a radiator of a first antenna and a radiator of a second antenna, wherein the first conductive member comprises:
	a first sub-member positioned at a first short side of the four sides;
	a second sub-member positioned at a first long side of the four sides; and
	a third sub-member positioned at the first short side,
wherein a single junction portion connects the first conductive member and the ground portion of the frame,
wherein the first and second sub-members of the first conductive member are fed by a first feeder unit for operating as the radiator of the first antenna,
wherein the third sub-member of the first conductive member is fed by a third feeder unit for operating as the radiator of the second antenna, and
wherein the first sub-member and the third sub-member are positioned opposite each other with respect to a connection point of the first conductive member and the single junction portion;
a second conductive member defining at least part of a second corner of the four corners and configured to operate as a radiator of a third antenna, wherein the second conductive member comprises:
a fourth sub-member positioned at the first short side; and
a fifth sub-member positioned at a second long side of the four sides opposite the first long side,
wherein the fourth and fifth sub-members are fed by a second feeder unit for operating as the radiator of the third antenna,
wherein the first conductive member and the second conductive member are externally exposed,
wherein the third sub-member and the fourth sub-member are separated by a first slot positioned at the first short side, and
wherein the second sub-member and an adjacent portion of the first long side are separated by a second slot positioned at the first long side,
wherein the first conductive member comprises an L-shape corresponding to the first corner, and 
wherein the first corner corresponds to a corner on a right side or a left side of the mobile terminal.

2.	(Original) The mobile terminal of claim 1, wherein the first feeder unit and the third feeder unit are positioned opposite each other with respect to the single junction portion.

3.	(Original) The mobile terminal of claim 1, wherein a total length of the first and third sub-members is longer than a length of the second sub-member.

4.	(Original) The mobile terminal of claim 1, further comprising a feeder extension portion provided at least the first feeder unit or the third feeder unit. 

5.	(Original) The mobile terminal of claim 1, wherein at least two of the first, second, and third antennas are capable of receiving radio signals simultaneously. 

6-7.	(Canceled). 

8. 	(Currently Amended) A mobile terminal comprising:
a display at a front of the mobile terminal;
a body having four sides and four corners; and
a frame comprising a ground portion and conductive members defining externally exposed portions at two or more of the four sides of the body;
wherein the frame comprises:
	a first conductive member defining at least part of a first corner of the four corners and configured to operate as a radiator of a first antenna and a radiator of a second antenna, wherein the first conductive member comprises:
		a first sub-member positioned at an upper side of the four sides;
		a second sub-member positioned at a first lateral side of the four sides; and
		a third sub-member positioned at the upper side,
		wherein a single junction portion connects the first conductive member and the ground portion of the frame,
		wherein the first and second sub-members of the first conductive member are fed by a first feeder unit for operating as the radiator of the first antenna,
		wherein the third sub-member of the first conductive member is fed by a third feeder unit for operating as the radiator of the second antenna, and
		wherein the first sub-member and the third sub-member are positioned opposite each other with respect to a connection point of the first conductive member and the single junction portion;
a second conductive member defining at least part of a second corner of the four corners and configured to operate as a radiator of a third antenna, wherein the second conductive member comprises:
	a fourth sub-member positioned at the upper side; and
	a fifth sub-member positioned at a second lateral side of the four sides opposite the first lateral side,
	wherein the fourth and fifth sub-members are fed by a second feeder unit for operating as the radiator of the third antenna,
wherein the first conductive member and the second conductive member are externally exposed,
wherein the third sub-member and the fourth sub-member are separated by a first slot positioned at the upper side, and
wherein the second sub-member and an adjacent portion of the first lateral side are separated by a second slot positioned at the first lateral side,
wherein the first conductive member comprises an L-shape corresponding to the first corner, and 
wherein the first corner corresponds to a corner on a right side a left side of the mobile terminal.


9.	(Original) The mobile terminal of claim 8, wherein the first feeder unit and the third feeder unit are positioned opposite each other with respect to the single junction portion.

10.	(Original) The mobile terminal of claim 8, wherein a total length of the first and third sub-members is longer than a length of the second sub-member.

11.	(Original) The mobile terminal of claim 8, further comprising a feeder extension portion provided at least the first feeder unit or the third feeder unit. 

12.	(Original) The mobile terminal of claim 8, wherein at least two of the first, second, and third antennas are capable of receiving radio signals simultaneously. 

13-14.	(Canceled). 
 	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved.
Claims 1-5 and 8-12 are allowance.
Regarding claim 1 and (8 with similar limitation) the closest prior art record Sung et al. (US 2010/0309064 A1) and Napoles et al. (US 9,484,631 B1) teach a mobile terminal having four sides and four corners, and comprising:
a frame comprising a ground portion and conductive members defining externally exposed portions at two or more of the four sides of the mobile terminal, wherein the frame comprises:
a first conductive member defining at least part of a first corner of the four corners and configured to operate as a radiator of a first antenna and a radiator of a second antenna, wherein the first conductive member comprises.
However, Sung and Napoles fail to teach or fairly suggest
	a first sub-member positioned at a first short side of the four sides;
	a second sub-member positioned at a first long side of the four sides; and
	a third sub-member positioned at the first short side,
wherein a single junction portion connects the first conductive member and the ground portion of the frame,
wherein the first and second sub-members of the first conductive member are fed by a first feeder unit for operating as the radiator of the first antenna,
wherein the third sub-member of the first conductive member is fed by a third feeder unit for operating as the radiator of the second antenna, and
wherein the first sub-member and the third sub-member are positioned opposite each other with respect to a connection point of the first conductive member and the single junction portion;
a second conductive member defining at least part of a second corner of the four corners and configured to operate as a radiator of a third antenna, wherein the second conductive member comprises:
a fourth sub-member positioned at the first short side; and
a fifth sub-member positioned at a second long side of the four sides opposite the first long side,
wherein the fourth and fifth sub-members are fed by a second feeder unit for operating as the radiator of the third antenna,
wherein the first conductive member and the second conductive member are externally exposed,
wherein the third sub-member and the fourth sub-member are separated by a first slot positioned at the first short side, and
wherein the second sub-member and an adjacent portion of the first long side are separated by a second slot positioned at the first long side,
wherein the first conductive member comprises an L-shape corresponding to the first corner, and 
wherein the first corner corresponds to a corner on a right side or a left side of the mobile terminal.

Claims 2-5 and 9-12 are allowance as being dependent directly or indirectly to the independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIET M DOAN/Primary Examiner, Art Unit 2641